CGEE64 :6410002222-KAK DDocnrannt4239 FitidDS4)8280 Prdged pb?2

UNITED STATES DISTRICT COMME MORANDUM ENDORSED

SOUTHERN DISTRICT OF NEW YORK
- ~~=-X

 

UNITED STATES OF AMERICA, Indictment No. 16-CR-212 (LAK)

NOTICE OF MOTION

CINTRON POWELL,

Defendant.

 

PLEASE TAKE NOTICE that upon the annexed Declaration of STEPHANIE M.
CARVLIN, Esq., the accompanying Memorandum of Law and all prior proceedings had
herein, the undersigned counsel will move this Court, the Honorable Lewis A. Kaplan, at
a date and time designated by the Court, for an Order reducing Mr. Powell’s sentence

pursuant to 18 United States Code §3582(c)(1)(A).

Dated: New York, New York
May 8, 2020

Is/
STEPHANIE M. CARVLIN, Esa.
Attorney for Defendant
Cintron Powell
carvlin@hotmail.com
140 Broadway, Suite 4610
New York, New York 10005
(212) 748-1636

 
Case 1:16-cr-00212-LAK Document 1499 Filed 06/04/20 Page 2 of 2

Memorandum Endorsement United States v. Powell, 16-cr-0212 (LAK)

Defendant moves for compassionate release or other relief after pleading guilty to
Count Four of the Indictment, and admitted to using, carrying, and possessing a gun in furtherance
of the 2Fly racketeering conspiracy and serving most of the 60 month term of imprisonment
imposed. He argues that he as at risk of infection with COVID-19 by reasons of the conditions of
his confinement and that release would be consistent with controlling USSG policy statements, that
the risk of infection is an extraordinary and compelling circumstances, and that Section 3553(a)
factors support release. The government disagrees on all counts. Among the government’s
arguments, which defendant disputes, is that USSG § 1B1.13 is controlling here notwithstanding the
subsequent enactment of the First Step Act.

I put the dispute over the status of USSG § 1B.1.13 to one side, assuming arguendo
but not deciding that the Court is not bound by it. Even on that assumption, however, the Court is
not persuaded. There is no suggestion that the defendant is at any greater risk of infection than
inmates in general and, even more important, that he was any medical conditions that would put him
at increased risk of death in the event he were to contract the disease. He is 25 years old and thus
in a relatively favorable age cohort vis-a-vis the disease. Thus, while the COVID-19 pandemic is
extraordinary in many respects, this defendant’s situation would not be sufficiently extraordinary

to warrant compassionate release even on the assumption that the Court is not bound by USSG §
1B1.13.

Further, in the Court’s judgment, taking into account the offense of conviction and
the defendant’s criminal record, the Section 3553(a) factors counsel against compassionate release
or any other relief for the reasons discussed by the government in paragraphs 2 and 3 of the
discussion section of its letter memorandum. Dkt 1495, at 7-8.

SO ORDERED.

Dated: June 4, 2020

{
Lewis A./Kaplan \
United States District Judge

 
